Citation Nr: 1605396	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-22 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.


FINDINGS OF FACT

1. The Veteran had preexisting left ear hearing loss that was noted at entrance into service.
 
2. The Veteran was exposed to loud noise (acoustic trauma) while in service.
 
3. The Veteran's preexisting left ear hearing loss increased in severity during service, and is etiologically related to exposure to acoustic trauma in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the Veteran's preexisting left ear hearing loss was aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for left ear hearing loss.  As such action represents a complete allowance of the remaining issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.
Service Connection for Left Ear Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014) (emphasis added).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2015).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe, 7 Vet. App. at 246. 

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe at 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt, 1 Vet. App. at 297.  Where the pre-service disability did undergo an increase in severity during service, clear and unmistakable evidence (obvious or manifest, with the burden on VA) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran currently has a left ear hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A November 2012 VA audiological examination report shows a left ear pure tone threshold of greater than 80 dB at the 4,000 Hz range.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The current disability is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.385.  Further, the RO, in its September 2013 decision, found that the Veteran's right ear hearing loss and tinnitus was caused by exposure to loud noise (acoustic trauma) while in service, because his military occupational specialty (MOS) of boiler technician is consistent with acoustic trauma.

The Board finds that the Veteran had preexisting left ear hearing loss that was "noted" at entrance into service.  At service entrance, left ear hearing was not within normal limits.  Audiometric testing was conducted During the March 1969 service entrance physical examination.  The results showed that the Veteran had normal hearing in the right ear and mild hearing loss (30dB) at 4000 kHz in the left ear.

The 30dB reading at 4000 Hz, which was "noted" on the service entrance examination, is demonstrative of left ear hearing loss prior to service.  See Hensley, 5 Vet. App. at 157 (recognizing treatise evidence that audiometric decibel thresholds 20 decibels or less were within the normal range).

In this case, because the Veteran's preexisting left ear hearing loss was "noted" at entrance into service, the presumption of sound condition did not attach at service entrance.  See 38 U.S.C.A. § 1111.  As the Veteran's preexisting hearing loss disorder was noted at the time of entry into service, service connection may be granted only if it is shown that the left ear hearing loss worsened beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

On the question of aggravation of a preexisting left ear hearing loss disability during active service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's preexisting left ear hearing loss, which was noted at entrance into service, increased in severity beyond its natural progression during service.

The Veteran reported to sick call in November 1970 with a bulging left eardrum, and in December 1970 with a left ear infection.  He was referred to the hospital for an ENT evaluation before discharge.  The ENT consultation sheet dated December 1970 showed chronic ear infection and decreased hearing and ear pain.  The audiogram showed mild conductive hearing loss at 35dB reading at 4000Hz.

Changes between the March 1969 and December 1970 audiometric examinations include a 5 dB upward shift at 4000 Hz.

The Veteran was afforded an Audiology Evaluation dated November 2012.  The Veteran reported hearing loss and tinnitus after working inside the boiler tubes.  He reported civilian occupational noise exposure as he worked as a machine operator, patrol officer, and at the naval shipyard.  The Veteran was diagnosed with bilateral mild sloping to profound sensorineural hearing loss.  The exam conveys pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
70
70
LEFT
50
50
60
80
80

The examiner opined after reviewing the Veteran's DD-214 that it is least likely as not that the Veteran's hearing loss is directly related to service, as exposure to noise will affect outer hair cell function by sheering off sensitive sterocilia.  This damage typically results in subjective ringing in the ears and may lead to hearing loss.

In a January 2013 deferred rating decision, the RO determined that the November 2012 VA examiner did not thoroughly review the Veteran's claims file, and an addendum opinion was requested.  The claim's file was forwarded for a medical opinion which was obtained in March 2013.  The medical examiner thoroughly reviewed the Veteran's claims file and opined that the Veteran's entrance audiogram shows the Veteran entered the military service with a high mild frequency hearing loss in the left ear and normal hearing in the right ear.  The audiogram dated December 1970 shows a mild low frequency hearing loss in the right ear and mild high frequency loss in the left ear.  The examiner opined that the hearing loss is conductive and likely the result of the diagnosed ear infection, and that the left ear hearing loss is a pre-existing condition that was not aggravated by military noise exposure.  

The March 2013 VA examiner noted that, although right ear hearing loss and tinnitus were not made manifest at discharge, it is possible that the Veteran's assigned duties in the fire room and exposure to pumps and condensers exposed him to noise, which lead to ringing in the ears and loss of hearing.  The examiner opined that in regards to the Veteran's right ear and tinnitus, it was as least as likely as not that the Veteran's conditions of hearing loss and tinnitus are related to military noise exposure.  The Board notes that these are the same conditions to which the Veteran's left ear was also subjected.

In support of his claim the Veteran submitted a private audiology exam from Dr. R.G, M.D., also dated November 2012.  The exam conveys pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
70
70
LEFT
40
50
75 
80
80

Dr. R.G opined that the Veteran's hearing loss is related to his active duty service, his work in the boiler room and exposure to military noise.

The Veteran submitted an October 2013 Notice of Disagreement, in which he stated that he felt pain in his left ear due to the tremendous noise inside the fireroom, and that the Navy did not supply them any ear protection.  He also stated that his discharge from service was partly due to the pain in his ears.

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight:  (1) the Veteran's November 2012 audiology evaluation report of his current disability, (2) his military occupational specialty (MOS) of boiler technician, and (3) the private medical opinion from Dr. R.G.  Accordingly, the evidence is at least in equipoise as to whether the Veteran's pre-existing hearing loss increased in service.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a showing of permanent worsening in service to raise the presumption of aggravation in service has been met.  38 U.S.C.A. §§ 1153, 5107; 38 C.F.R. §§ 3.102, 3.306.  Additionally, the Board finds that there is not clear and unmistakable evidence of record that the increase in severity during service was due to the natural progress of the disease; therefore, the presumption of aggravation is not overcome, and the criteria for service connection for left ear hearing loss, as aggravated in service, have been met.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


